DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Amendment
            The amendment filed 01/31/2021 has been entered.  Claims 1-13 remain pending in the application.  
The previous objections to the specification are withdrawn in light of Applicant's amendment to the specification.
The previous 35 USC 112 rejections of Claims 1-11 are withdrawn in light of Applicant’s amendment to Claims 1-3, 6-7 and 11.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 3 of U.S. Patent No. 10,240,590, in view of Rader et al. US 5,563,584. 

(Identical language is italicized)
16/252,878
Claim 12 (amended)

A fluid flow meter for metering fluid, said meter comprising:

 a connection to an outlet of 



a fluid reservoir having the outlet and an inlet adapted to connect to a fluid source, which fluid reservoir has at least one flexible component adapted to stretch or contract to increase or decrease a volume of the reservoir, in response to an amount of fluid within said reservoir, such that different states of said flexible component are characterized by different volumes of said reservoir; a fluid pump connected to said outlet and adapted to displace metered amounts of fluid, from the reservoir,

(“one or more strokes” Claim 12, line 18, see bold below)

 through said outlet, while said inlet remains connected to the fluid source,

 wherein each of pumping stroke of the pump displaces a known amount of fluid;

 a sensor functionally associated with said fluid reservoir and including: (1) a physical sensor adapted to sense a 

pressure 


of fluid within said reservoir, and (2) 



electronic circuitry adapted to generate a signal when the sensed parameter indicates a pumping condition relating to the fluid within the fluid reservoir has been met; and a controller, comprising: (1) communication circuitry communicatively coupled to said sensor and said pump; and (2) control circuitry configured to trigger a pre-defined cycle of one or more strokes of said pump in response to the signal from said sensor, wherein the pre-defined cycle of strokes displaces a known volume of fluid; a data storage to store a count of cycles of said pump triggered by said controller; processing circuitry configured to calculate a flow into said reservoir, through said inlet, from the fluid source, based on the stored count of cycles of said pump; and second electronic circuitry adapted to generate an electronic signal indicating the calculated flow.







(This is an alternate listing that limits the bounds of the claim to only one of the group) 

Claims 1-3

A fluid flow meter for metering fluid, said meter comprising:

(“a connection to the outlet” is inherent in “connected to said outlet” Claim 1, line 11, see bold below)

a fluid reservoir having an outlet and an inlet adapted to connect to a fluid source, which fluid reservoir has at least one flexible component adapted to stretch or contract to increase or decrease a volume of the reservoir, in response to an amount of fluid within said reservoir, such that different states of said flexible component are characterized by different volumes of said reservoir; a fluid pump connected to said outlet and adapted to displace metered amounts of fluid, from the reservoir,

 by pumping strokes,


through said outlet, while said inlet remains connected to the fluid source;

(Claim 1, lines 26-27, see bold below))


 a sensor functionally associated with said fluid reservoir and including, (1) a physical sensor adapted to sense

 a parameter (“pressure sensor” Claims 3, lines 2-3, see bold below)

of fluid within said reservoir, and (2)


 


electronic circuitry adapted to generate a signal when the sensed parameter indicates a pumping condition relating to the fluid within the fluid reservoir has been met; and a controller, comprising: (1) communication circuitry communicatively coupled to said sensor and said pump; and (2) control circuitry configured to trigger a pre-defined cycle of one or more strokes of said pump in response to the signal from said sensor, wherein the pre-defined cycle of strokes displaces a known volume of fluid; a data storage to store a count of cycles of said pump triggered by said controller; processing circuitry configured to calculate a flow into said reservoir, through said inlet, from the fluid source, based on the stored count of cycles of said pump; and second electronic circuitry adapted to generate an electronic signal indicating the calculated flow. 


 
wherein said sensor is of a type selected from the group consisting of: (a) a pressure sensor, (b) a level sensor, (c) a switch type sensor which closes an electrical circuit, (d) a switch type sensor which opens an electrical circuit, (e) an electro-optical sensor, (f) a strain gauge sensor, (g) a variable resistor sensor, (h) a variable capacitor sensor, (i) a variable inductor sensor, (j) an ultrasonic sensor, and (k) an electromagnetic sensor.


Although Claim 12 of US Pub. 16/252,878, discloses “a pumping condition relating to the fluid within the fluid reservoir has been met” (lines 14-15), Claim 12 is silent on the condition is exceeding an upper threshold, however Claim 12 would have been obvious over Claim 3 of US 10,240,590, because as evidenced by Rader et al. it was old and well known in the art to use an upper threshold (“threshold pressure” Column 4, lines 6-7) as a condition relating to the fluid within a reservoir system 10 to advantageously monitor the level (Column 2, lines 1-6).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used an upper threshold pressure as evidenced by Rader et al., because it was old and well known in the art to do so to monitor the reservoir level.


Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13, line 16, recitation of “the said fluid pump” is not clear in context.  This limitation would be clearer if rewritten as --the fluid pump--.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 12 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
For purposes of examination the proposed readings will be assumed unless otherwise stated.

Claim 12, line 14, recitation of “the sensed parameter” lacks antecedent basis.  For purposes of examination any parameter will be assumed.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mooney US 6,478,189, in view of Naka et al. US Pub. 2004/0252146.

With respect to Claim 12, Mooney discloses a fluid flow meter 10 for metering fluid (“marker”, Column 1, lines 7-11), said meter (Column 4, lines 51-64) comprising: a connection (see U-shaped tube in Figure 1) to an outlet 21 of a fluid reservoir 17 having the outlet 21 and an inlet (pipe portion at 8 in Figure 1) adapted to connect to a fluid source 15, a fluid pump 10 connected to said outlet 21 and adapted to displace metered amounts of fluid (Column 4, lines 61-64), from the reservoir 17, through said outlet 21, while said inlet (pipe portion at 8 in Figure 1) remains connected (see Figures 2-3) to the fluid source 15, wherein each of pumping stroke of the pump displaces a known amount of fluid (Column 4, lines 61-63); a sensor 9 functionally associated with said fluid reservoir 17 and including: (1) a physical sensor 9 (see Figure 1) and (2) electronic circuitry (portion of 13, Column 7, lines 16-20) adapted to generate a signal (“signals” Column 6, lines1-2) when the sensed parameter (flow, see 112(b) interpretation above) indicates a pumping condition (no “abnormal conditions”, Column 7, lines 16-19) relating to the fluid within the fluid reservoir 17 has been met (signal of not low flow, Column 7, 
This simple modification is only replacing sensor 9 disclosed by Mooney with the sensor and flexible component (to the right of 135 in Naka’s Figure 31B) taught by Naka et al., i.e. attaching the sensor 120/119 having 113B; to Mooney’s outlet at the location of sensor 9.  After the combination, the flexible component 113B will be adapted to stretch or contract with the volume of Mooney’s reservoir 17.


Allowable Subject Matter
Claims 1-11 are allowed.



The following is a statement of reasons for the indication of allowable subject matter:  
With respect to Claim 1, the prior art of record does not disclose or make obvious a method of metering fluid flow from, a fluid source, said method comprising: receiving at an inlet of a fluid reservoir fluid from the fluid source; sensing a pumping condition in the reservoir through a physical sensor adapted to sense a parameter of fluid within the reservoir; generating a signal when the sensed parameter indicates a pumping condition relating to the fluid within the fluid reservoir has been met; but more specifically; 
altering a shape of a flexible reservoir component in response to an amount of fluid received within said reservoir, such that different states of said flexible component are characterized by different volumes of said reservoir, and triggering a pre-defined cycle of one or more strokes of a pump in response to the generated signal, wherein each pre-defined cycle of strokes displaces a known amount of fluid; each time the pre-defined cycle is triggered, displacing the known amount of fluid from the reservoir through an output of the reservoir while the inlet remains connected to the fluid source; storing a count of triggered pre-defined cycles; and calculating a fluid flow into the reservoir based on the stored count of triggered cycles and based on the known amount of fluid associated with each triggered cycle of strokes.

	With respect to Claim 13, Claim 13 contains the allowable subject matter of Claim 1.


Response to Arguments
Applicant's arguments filed 01/31/2021 have been fully considered but they are not persuasive. 
	In response to Applicant’s arguments, see Remarks, Page 7, lines 17-21, with respect to Claim 12, have been fully considered and are persuasive.  Therefore, the double patenting rejection of Claim 12 under 35 U.S.C. 101 has been withdrawn.  However, upon further consideration of Claim 12, as amended, a new nonstatutory double patenting rejection is made (see above).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Timothy P. Solak
/tps/
Art Unit 3746
04/14/2021

/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746